Citation Nr: 0327066	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran had active duty from August 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In letters dated in April and May 2002, the RO informed the 
appellant that she had chosen the American Legion to 
represent her.  In actuality, that organization had 
represented the deceased veteran; however, there is no record 
of the appellant choosing that organization to represent her.  
A copy of the statement of the case was not sent to a 
representative and a representative has not made a 
presentation for her appeal.  She has a right to 
representation and should be afforded an opportunity to 
choose a representative.  38 C.F.R. § 20.600 (2002).  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Particularly VCAA required VA to notify an 
appellant as to what evidence was needed to support the 
claim, what evidence VA would obtain and what evidence the 
claimant was responsible to obtain.  38 U.S.C.A. § 5103 (West 
2002).  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  The Board's review of the file does not disclose 
any such notice being sent to the appellant in this case.  
Proper notice must be sent.  

Accordingly, this case is REMANDED for the following:

1.  The RO must notify the appellant of 
her right to representation and provide 
her with the necessary forms as well as a 
list of organizations which will provide 
free representation. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record since the statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


